           Case 2:20-cr-00212-GMN-BNW Document 21
                                               20 Filed 10/08/20
                                                        10/07/20 Page 1 of 4




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     SIMON F. KUNG
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6265 / Fax: 702.388.6418
 5   simon.kung@usdoj.gov
     Attorneys for the United States
 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00212-GMN-BMW

 9                  Plaintiff,

10          v.                                           Stipulation for Protective Order

11   MARIA MAGDALENA MENDOZA,

12                  Defendant.

13

14          It is stipulated and agreed between the parties, Nicholas A. Trutanich, United States

15   Attorney for the District of Nevada, Simon F. Kung, Assistant United States Attorney, and

16   Defendant Maria Magdalena Mendoza, and her counsel, Assistant Federal Public Defender

17   Kathryn C. Newman, that this Court issue an Order protecting from disclosure to

18   unauthorized parties any discovery documents containing personally-identifying

19   information (“PII”), such as the Social Security numbers, driver’s license numbers, dates of

20   birth, or addresses, of participants, witnesses and victims in this case. Such documents shall

21   be referred to hereinafter as “Protected Documents.” The parties state as follows:

22          1.     The charges in this case are based in part on allegations that the

23   defendant unlawfully accessed, obtained, and used the PII of a number of individuals. The

24   discovery in this case consists of tens of thousands of pages of content in total and contains a
           Case 2:20-cr-00212-GMN-BNW Document 21
                                               20 Filed 10/08/20
                                                        10/07/20 Page 2 of 4




1    large amount of PII. Sufficiently redacting the PII of victims would be prohibitively

2    time-consuming and would prevent the United States from making discovery available

3    timely to the defense.

4           2.     The United States agrees to provide the entirety of the Protected

5    Documents to defense counsel without redacting the personal identifiers of participants,

6    witnesses, and victims, or any other PII contained therein.

7           3.     Defense counsel agrees to review the Protected Documents and determine

8    which are potentially relevant to the defense in this case. Defense counsel further agrees that

9    copies of the Protected Documents will not be provided to the defendant absent further

10   order of this Court, although the defendant may review them in defense counsel’s presence

11   and under defense counsel’s supervision.

12          4.     Depending on the volume of Protected Documents which are determined to

13   be relevant, the parties will then: 1) provide the defendant with a volume of segregated

14   documents which do not contain PII, 2) the government will redact any PII before

15   providing the documents if they are not segregated, up to 1,000 pages of documents; if

16   Defense counsel intends to designate more than 1,000 pages of documents as relevant, the

17   parties shall meet and confer to narrow the scope of relevant documents. If the parties are

18   unable to reach a resolution the parties shall come back before the Court seeking a

19   protective order to preclude the defendant’s unauthorized use, copying, or disclosure of the

20   non-redacted Protected Documents prior to providing them. No later than 30 days before

21   trial, the government shall make a good-faith effort to identify an initial set of documents

22   that it intends to use during its case-in-chief. Defense counsel may designate the identified

23   documents for redaction pursuant to this Protective Order. This paragraph shall have no

24   bearing on the admissibility of exhibits at trial.


                                                      2
           Case 2:20-cr-00212-GMN-BNW Document 21
                                               20 Filed 10/08/20
                                                        10/07/20 Page 3 of 4




1           5.        Access to Protected Documents will be restricted to persons authorized herein

2    by the Court (“authorized persons”), namely, the attorney(s) of record and those attorneys’

3    paralegals, support staff, investigators, experts, IT staff, contractors, vendors, and copy

4    centers employed by the attorney(s) of record.

5           6.        The following restrictions will be placed on defendant’s attorney(s) and the

6    above-designated individuals unless and until further ordered by the Court. The above-

7    designated individuals shall:

8                a.          Not make copies of the Protected Documents for, or knowingly allow

9    copies of any kind of the Protected Documents be made for, any person that is not an

10   authorized person, and take reasonable steps to protect against allowing copies of any kind

11   of the Protected Documents to be made for any person that is not an authorized person;

12               b.          Not knowingly allow any other person to read the Protected

13   Documents and take reasonable steps to prevent any person that is not an authorized person

14   from reading the Protected Documents; and,

15               c.          Not use the Protected Documents for any other purpose other than

16   preparing to defend against the charges in the above-captioned case.

17          7.        Defendant’s attorney(s) shall inform any person to whom they disclose the

18   Protected Documents, or to whom they know the defendant has disclosed the Protected

19   Documents, of the existence and terms of this Court’s order. Further, the defendant’s

20   attorney(s) shall take reasonable measures to inform any person to whom disclosure may be

21   made pursuant to this Court’s order of the existence and terms of this order.

22          8.        The restrictions shall not restrict the use of the Protected Documents during

23   the trial or during other judicial proceedings in this matter.

24


                                                      3
           Case 2:20-cr-00212-GMN-BNW Document 21
                                               20 Filed 10/08/20
                                                        10/07/20 Page 4 of 4




1           9.     By the date of sentencing in this matter, or seven days after acquittal, whatever

2    the case may be, defense counsel shall direct all other authorized persons, or others defense

3    counsel has reason to believe have obtained copies of the documents, to return copies of

4    Protected Documents to defense counsel’s office.

5           10.    At the conclusion of this action, defense counsel shall return to government

6    counsel or destroy all copies of Protected Documents in defense counsel’s possession,

7    including any copies of the Protected Documents previously in the possession of all

8    authorized persons and returned to defense counsel. This action will be deemed concluded

9    after the completion of the final appeal in this matter, or if no appeal was filed, then at the

10   expiration of the statute of limitations for the filing of any final appeal of any matter,

11   including collateral review.

12

13   Respectfully submitted,

14

15   For the United States:                       For the Defense:

16   NICHOLAS A. TRUTANICH                        RENE L. VALLADARES
     United States Attorney                       Federal Public Defender
17
     ______/s/______________________              _____/s/_______________________
18
     SIMON F. KUNG                                Kathryn C. Newman
19   Assistant United States Attorney             Assistant Federal Public Defender
                                                  Attorney for MARIA MENDOZA
20

21   ITITISISSO ORDERED:
              ORDERED that ECF No.                 IT IS SO ORDERED
       20 is GRANTED.
22                                                 DATED: 11:56 am, October 08, 2020
       IT IS FURTHER ORDERED that
23   __________________________________
       ECF No. 15 is DENIED as moot.                 ______________________
     HON. BRENDA WEKSLER                             Date
24   UNITED    STATES ORDERED
       IT IS FURTHER    MAGISTRATE that JUDGE
                                            BRENDA WEKSLER
       the hearing set for 10/9/2020 is     UNITED STATES MAGISTRATE JUDGE
       VACATED.                               4
